Name: Council Regulation (EC) No 547/96 of 28 March 1996 repealing Regulation (EEC) No 1038/79 on Community support for a hydrocarbon exploration project in Greenland
 Type: Regulation
 Subject Matter: research and intellectual property;  management;  oil industry;  economic policy;  America
 Date Published: nan

 30 . 3 . 96 I EN I Official Journal of the European Communities No L 80/3 COUNCIL REGULATION (EC) No 547/96 of 28 March 1996 repealing Regulation (EEC) No 1038/79 on Community support for a hydrocarbon exploration project in Greenland THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parli ­ ament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Regulation (EEC) No 1038/79 (3) was adopted to implement a specific hydrocarbon exploration project in Greenland; Whereas the project was completed in the time planned; Whereas, in view of the results obtained on completion of the project, it was not exploited commercially; Whereas there is therefore no need to maintain a legisla ­ tive act which is no longer useful, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1038/79 is hereby repealed . Article 2 This Regulation shall enter iijto force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1996. For the Council The President A. CLO (') OJ No C 17, 22. 1 . 1996. (2) OJ No C 18 , 22. 1 . 1996, p. 103. (3) OJ No L 132, 30 . 5. 1979, p. 1 .